DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 07/16/2021 and 12/15/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “compressor 700” (throughout the specification), “condenser connection passage 160” (Paragraph [0046], and “cooling water connection passage 240” (Paragraphs [0047] & [0050]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “115” has been used to designate both “a suction port” (Paragraph [0094]) and “a rib” (Paragraph [0136]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
a.	The commas in Paragraph [0002], Line 2; Paragraph [0005], Line 2; and Paragraph [0082], Line 3 should be deleted.
b.	“precipitation hardening” in Paragraph [0074], Line 1 should read “precipitation-hardening”.
c.	“heat treated” in Paragraph [0074], Lines 1-2 should read “heat-treated”.
d.	The extra space after “alloys” in Paragraph [0074], Line 2 should be deleted.
Appropriate correction is required.
Claim Objections
Claims 1, 11, 12, 17, 19, and 20 are objected to because of the following informalities:  
The commas in Claims 1 and 11, Lines 3 & 5 (of both claims) should be deleted.
“which is coupled” in Claim 1, Line 5 should read “which are coupled”.
“one side” and “the other side” in Claims 1, 11, and 17 should read “one side of a blade of the plurality of blades” and “the other side of the blade of the plurality of blades”.
“133” in Claim 13, Line 3 should be deleted.
“blade” in Claim 18 should read “at least one blade”.
“the blade” in Claim 19 should read “the at least one blade”.
“are a step of being performed by using” in Claim 20 should read “are steps performed using”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling member” in Claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, 8, 11-12, and 15-16 disclose the limitations “the upper protrusion” and/or “the lower protrusion”.  However, Claims 1 and 11 disclose that each blade of the plurality of blades has an upper and lower protrusion.  Claims 1 and 11 disclose multiple upper and lower protrusions, and thus it is unclear to which upper and lower protrusion “the upper protrusion” and “the lower protrusion” refer.
Claims 1, 4, 11, 12, and 15 disclose the limitations “the first slot” and/or “the second slot”.  However, Claims 1 and 11 disclose that the impeller comprises a plurality of first slots and a plurality of second slots.  Therefore, it is unclear to which first and second slot “the first slot” and “the second slot” refer.
Claims 2-3, 5, 9, 12, and 16 disclose the limitation “the blade”.  However, Claims 1 and 11 disclose a plurality of blades, and thus it is unclear to which blade “the blade” refers.
Claim 6 discloses the limitation “at least one rib formed to be circularly spaced apart from each other on an upper surface”.  However, the limitation includes the embodiment of one 
For the purposes of compact prosecution, “at least one rib formed to be circularly spaced apart from each other on an upper surface” is being treated as reciting “at least one rib formed to be circularly spaced apart from suction port”.
Claim 10 recites the limitation "the coupling".  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends upon Claim 1; however, neither Claim 10 nor Claim 1 discloses a coupling prior to the recitation of “the coupling”.
For the purposes of compact prosecution, Claim 10 is being treated as dependent upon Claim 8, and “the coupling” is being treated as reciting “the coupling member”.
Claims 7 and 13-14 are rejected due to their dependence upon rejected Claims 1 and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 4-5, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong (KR 20180130930 A) in view of Sebok (US Patent No: 3,225,422).
Regarding Claim 1: Kong discloses an impeller (Figure 1, No. 1) comprising a hub (10) in which a plurality of spiral first slots (105) are formed; a shroud (14) which is positioned opposite the hub and has a plurality of spiral second slots (146) formed therein; and a plurality of blades (12) which are coupled to the hub and the shroud (Figure 2).  Kong, however, fails to disclose the blades having an upper protrusion formed on one side of a blade of the plurality of blades and a lower protrusion formed on the other side of the blade of the plurality of blades; and wherein the upper protrusion is inserted into and coupled to a second hole formed in the second slot, and the lower protrusion is inserted into and coupled to a first hole formed in the first slot.
Sebok teaches an impeller (Figure 1) comprising a plurality of blades (14), the blades having an upper protrusion (16a) formed on one side and a lower protrusion (16b) formed on the other side, wherein the upper protrusion is inserted into and coupled to a second hole (Figure 5, No. 26) formed in the shroud, and the lower protrusion is inserted into and coupled to a first hole (16) formed in the hub (10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the plurality of blades of Kong with upper and lower protrusions inserted and coupled to second and first holes formed in the 
Regarding Claim 4: Kong, as modified by Sebok, discloses impeller of Claim 1, wherein a sum of a height of the upper protrusion and a depth of the second slot is greater than or equal to a thickness of the shroud, and a sum of a height of the lower protrusion and a depth of the first slot is greater than or equal to a thickness of the hub (Sebok: Figure 6).
Regarding Claim 5: Kong, as modified by Sebok, discloses impeller of Claim 1, wherein the upper protrusion and the lower protrusion are formed to be spaced apart from a front edge and a rear edge of the blade by at least a certain distance (Sebok: Figures 3 & 6).
Regarding Claim 11: Kong discloses an impeller (Figure 1, No. 1) comprising a hub (10) in which a plurality of spiral first slots (105) are formed; a shroud (14) which is positioned opposite the hub and has a plurality of spiral second slots (146) formed therein; and a plurality of blades (12) which are coupled to the hub and the shroud (Figure 2).  Kong, however, fails to disclose the blades having an upper protrusion formed on one side of a blade of the plurality of blades and a lower protrusion formed on the other side of the blade of the plurality of blades; and wherein the upper protrusion is coupled to a second slot, and the lower protrusion is coupled to first slot.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the plurality of blades of Kong with upper and lower protrusions inserted and coupled to second and first slots formed in the shroud and hub, as taught by Sebok, for the purpose of holding the blades, shroud, and hub in proper relation to each other (Column 2, Lines 34-37).
Regarding Claim 12: Kong, as modified by Sebok, discloses the impeller of Claim 11, wherein the first slot comprises a groove (Kong: 105) into which a lower edge of the blade is inserted; and a first hole (16) into which the lower protrusion of the blade is inserted.
Regarding Claim 13: Kong, as modified by Sebok, discloses the impeller of Claim 12, wherein the groove which is extended in a radial direction from the hub and formed to be rounded to one side on a plane orthogonal to a shaft direction of the hub (Kong: Figure 1).
Regarding Claim 14: Kong, as modified by Sebok, discloses the impeller of Claim 13, wherein a plurality of the first holes are spaced apart from each other inside the groove (Sebok: Figure 1).
Regarding Claim 15: Kong, as modified by Sebok, discloses the impeller of Claim 11, wherein a sum of a height of the upper protrusion and a depth of the second 
Regarding Claim 16: Kong, as modified by Sebok, discloses the impeller of Claim 11, wherein the upper protrusion and the lower protrusion are formed to be spaced apart from a front edge and a rear edge of the blade by at least a certain distance (Sebok: Figures 3 & 6).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong and Sebok as applied to claim 1 above, and further in view of Vedula (US Publication No: 2014/0169971).
Regarding Claim 2: Kong, as modified by Sebok, discloses the impeller of Claim 1, wherein the shroud and the hub are formed of an aluminum alloy (Paragraphs [0018] & [0075] of English translation).  Kong, however, fails to disclose the blades being formed of an aluminum alloy.
Vedula teaches an impeller (Figure 2, No. 40) comprising a hub (Figure 3B, No. 54), a shroud (46), and a plurality of blades (52), wherein the hub, shroud, and plurality of blades are formed of an aluminum alloy (Paragraph [0017], Lines 6-8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the hub, shroud, and plurality of blades of the impeller of Kong, as modified by Sebok, formed of an aluminum alloy, as taught by Vedula, for the purpose of providing the impeller with a stable surface oxide (Paragraph [0025], Lines 10-12).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong, Sebok, and Vedula as applied to claim 2 above, and further in view of Obana (US Patent No: 6,146,094).
Regarding Claim 3: Kong, as modified by Sebok and Vedula, discloses the impeller of Claim 2; however, Kong fails to disclose the strength of the shroud being higher than that of the blades and the hub.
Obana teaches an impeller (Figure 1) comprising a hub (101), blades (103), and a shroud (102), wherein the strength of the shroud is higher than that of the blades and the hub (Column 5, Lines 21-25 – The blades and hub are made of Mg Alloy Grade AM60B, and the shroud is made of Al Alloy A5052, which is stronger than the Mg Alloy; see “Tensile Strength, Ultimate” and “Tensile Strength, Yield” for each material at http://www.matweb.com/search/datasheet.aspx?matguid=f311ea86cd814ff8b7a70efb42eb9f41&ckck=1 & http://www.matweb.com/search/DataSheet.aspx?MatGUID=a400cb1757a440e98540468b1b2b24a2). 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong and Sebok as applied to claim 1 above, and further in view of Streeter (US Publication No: 2002/0148067).
Regarding Claim 6: Kong, as modified by Sebok, discloses the impeller of Claim 1, wherein the shroud comprises at least one rib formed to be circularly spaced apart from a suction port on an upper surface.
Streeter teaches an impeller (Figure 3, No. 70) comprising a hub (78), shroud (76), and a plurality of blades (80), wherein the shroud comprises at least one rib (84) formed to be circularly spaced apart from a suction port (81) on an upper surface of the shroud (Figure 3).

Regarding Claim 7: Kong, as modified by Sebok and Streeter, discloses the impeller of Claim 6, wherein the at least one rib is formed to have a thicker thickness as it is located closer to the suction port of the shroud (Streeter: Figure 3 – only one rib is present, and said rib is thicker than a non-rib, so the at least one rib has a thicker thickness as it is located closer to the suction port of the shroud).
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong and Sebok as applied to claim 1 above, and further in view of Obana.
Regarding Claim 8: Kong, as modified by Sebok, discloses the impeller of Claim 1; however, Kong fails to disclose the impeller further comprising a coupling member which is injected between the upper protrusion and the second hole, and injected between the lower protrusion and the first hole.
Obana teaches an impeller (Figure 1) comprising a hub (101), blades (103), and a shroud (102), wherein the impeller further comprises a coupling member (Figure 3, No. 303) which is injected between a protrusion (301) and a hole (302).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the impeller of Kong, as modified by 
Regarding Claim 10: Kong, as modified by Sebok and Obana, discloses the impeller of Claim 8 (Claim 10 is being treated as being dependent upon Claim 8), wherein the coupling member is a welding coupling and achieved in a welding manner (Obana: Column 8, Lines 1-11).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong and Sebok as applied to claim 1 above, and further in view of Lambert (US Patent No: 6,276,899).
Regarding Claim 9: Kong, as modified by Sebok, discloses the impeller of Claim 1, wherein the blades are formed by sheet metal processing (Kong: Paragraph [0047] of English translation); however, Kong fails to disclose the hub and shroud being formed by numerical control processing.
Lambert teaches an impeller (Figure 1, No. 10) comprising a hub (40), shroud (20), and a plurality of blades (30), wherein the hub and shroud being formed by numerical control processing (Column 3, Lines 9-12 & 33-34).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the hub and shroud of the impeller of Kong, as modified by Sebok, via numerical control processing, as taught by Lambert.  Numerical control (NC) processing is a known technique is the manufacture of impellers (Column 3, Lines 11-12 & 33-34), and NC processing is used to improve similar devices (impellers comprising a hub, shroud, and a plurality of blades) in the same way.  Therefore, before the effective filing date of the claimed invention, it would have been .
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Sebok and Obana.
Regarding Claim 17: Kong discloses a method of manufacturing an impeller (1), the method comprising: a first step of forming a hub (10) in which a plurality of spiral first slots (105) are formed; a second step of forming a shroud (14) in which a plurality of spiral second slots (146) are formed; and a third step of forming at least one blade (12).  Kong, however, fails to disclose the at least one blade having an upper protrusion formed on one side and a lower protrusion formed on the other side; a fourth step of inserting the lower protrusion into a first hole of the hub; a fifth step of inserting the upper protrusion into a second hole of the shroud; and a sixth step of performing welding processing at a point where the upper protrusion and the second hole are coupled, and at a point where the lower protrusion and the first hole are coupled.
Sebok teaches a method of making an impeller (Figure 1) comprising a plurality of blades (14), the method comprising forming the blades with an upper protrusion (16a) formed on one side and a lower protrusion (16b) formed on the other side, wherein the upper protrusion is inserted into and coupled to a second hole (Figure 5, No. 26) formed in the shroud, and the lower protrusion is inserted into and coupled to a first hole (16) formed in the hub (10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Kong with the steps of forming the blades with upper and lower protrusions inserted and coupled to second and 
Obana teaches a method of making an impeller (Figure 1) comprising a hub (101), blades (103), and a shroud (102), wherein the method comprises welding processing at a point where a protrusion and a hole are coupled (Figure 3, No. 303).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Kong with the step of welding processing, as taught by Obana, for the purpose of connecting the shroud firmly to the blades and the hub (Column 8, Lines 1-9).
Regarding Claim 18: Kong, as modified by Sebok and Obana, discloses the method of Claim 17, after the sixth step, further comprising a seventh step of performing a heat treatment process for the coupled shroud, blades, and hub (Obana: Column 3, Lines 50-53).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong, Sebok, and Obana as applied to claim 17 above, and further in view of Lambert.
Regarding Claim 19: Kong, as modified by Sebok and Obana, discloses the method of Claim 17, wherein the third step is a step of forming the blade by sheet metal processing (Kong: Paragraph [0047]); however, Kong fails to disclose the first step and the second step being a step of forming the hub and the shroud by NC processing.
Lambert teaches an impeller (Figure 1, No. 10) comprising a hub (40), shroud (20), and a plurality of blades (30), wherein the hub and shroud being formed by numerical control processing (Column 3, Lines 9-12 & 33-34).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a method of forming an impeller, the method comprising inserting blade protrusions into hub holes and welding at the insertion points, said method steps being performed using a provisional assembly zig.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745